Citation Nr: 1606200	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  08-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an increased disability rating for lumbar spine spondylosis with spurring (low back disability), rated as 20 percent disabling from June 22, 2007, as 100 percent disabling from January 7, 2008, as 20 percent disabling from June 1, 2008, and as 40 percent disabling from July 7, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was remanded by the Board for additional development in September 2010 and July 2014 and has now been returned to the Board for further appellate review.

In April 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of this proceeding is of record.

The Board acknowledges that a claim for total disability for individual unemployability (TDIU) due to a service-connected disability is part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, such issue is not raised in this case because although the Veteran claims to be unemployable, he claims to be unemployable due to multiple service-connected disabilities, not solely the service-connected low back disability at issue here.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Additionally, he filed a formal claim for TDIU which was denied by the RO in April 2015; the time for filing an appeal or additional evidence, has not yet expired.  For these reasons, the Board finds that a claim of entitlement to TDIU is not presently before the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The medical evidence has raised the issue of entitlement to a separate rating for a residual surgical scar of the low back, but the issue has not been adjudicated by adjudicated by the originating agency in the first instance.  Therefore, the Board does not have jurisdiction over it, and it is referred to RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A cervical spine disability was not present until many years after the Veteran's active duty service, is not etiologically related to service, and was not caused or permanently worsened by a service-connected disability.

2.  Prior to January 7, 2008, and from June 1, 2008, to July 6, 2009, the Veteran's thoracolumbar spine forward flexion was greater than 30 degrees, favorable ankylosis of the entire thoracolumbar spine was not present, and the disability was not productive of incapacitating episodes having a total duration of at least 4 weeks during a 12 month period.

3.  From July 7, 2009, the Veteran's low back disability has not been manifested by unfavorable ankylosis, and the disability has not been productive of incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for a disability rating in excess of 20 percent prior to January 7, 2008, or from June 1, 2008, to July 6, 2009, or in excess of 40 percent from July 7, 2009, for low back disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in March 2007, prior to the initial adjudication of the claims.

VA has also satisfied its duty to assist the Veteran in the development of the facts pertinent to these claims.  The Veteran's service treatment records and all identified post-service VA medical records have been obtained.  Records associated with his claim for benefits from the Social Security Administration (SSA) are also of record. 
The Veteran was also afforded VA examinations to address the claimed disabilities.  The Board finds that the VA examination reports of record, when viewed collectively, are adequate for adjudication purposes, because they provide the results of thorough assessments and clearly evidence a comprehensive review of the Veteran's complete record.  Further, the Board finds the originating agency substantially complied with the July 2014 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board acknowledges that the agency of original jurisdiction has not considered in the first instance the June 2012 VA back and peripheral nerves examination report in determining whether a higher rating is warranted for the Veteran's service-connected low back disability.  However, in December 2014, the Veteran waived consideration of any additional evidence by the agency of original jurisdiction.  Therefore, a remand for the  consideration of this evidence by the agency of original jurisdiction is not necessary. 

Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Service Connection for Cervical Spine Disability

The Veteran asserts his current cervical spine disability is due to an in-service spine injury.   Specifically, he claims that he sustained a spine injury during service while lifting heavy aircraft parts.  He reports that he that he initially experienced low back pain and claims to have also injured his cervical spine.  In the alternative, the Veteran claims that his cervical spine disability is due to or aggravated by his service-connected low back disability.  

The service treatment records are negative for evidence of any disorder of the cervical spine.  These records show he sought treatment for his low back pain in May 1983 but do not include any indication of cervical spine involvement.  A subsequent October 1983 examination revealed no abnormal occupational physical findings.

Post-service private medical records reflect the earliest notation of a cervical spine disability in March 2007, at which time the Veteran reported having neck discomfort for two weeks.  In May 2007, the Veteran reported that his initial neck pain began at work six to eight weeks prior.  Subsequent records show diagnoses of cervical spine degenerative disc disease from April 2007 and cervical spondylosis and stenosis beginning in May 2007.

In letters dated in March and August of 2008, the Veteran's treating physician noted his May 2007 diagnosis of degenerative arthritis of the cervical spine.  The physician relayed the Veteran's report that he initially sustained an injury in the 1980s.  The Veteran's condition was noted to have worsened since that time.  

The Veteran underwent a VA spine examination in July 2009, which resulted in a diagnosis of cervical spine stenosis, status post surgical decompression with residual cervical myelopathy.  Following review of the evidence, the examiner opined that the Veteran's cervical spine disability was less likely as not caused by or result of his lumbar condition or injury.  The examiner did not provide any rationale to support the opinion against the claim.

In a November 2010 VA spine examination report, a second VA examiner opined that the Veteran's cervical spine degenerative disc disease was not caused by or related to his low back disability.  After highlighting that the Veteran's cervical spine condition first manifested in 2007 after service, the examiner stated that there was no medical nexus in causation or aggravation to the lumbar spine condition.  Reiterating this conclusion, the examiner determined that the Veteran's cervical spine disability was not caused by or a result of the low back disability or injury because there is no medical nexus.

As the Board previously determined in the September 2010 and July 2014 remands, the July 2009 and November 2010 VA opinions are inadequate for adjudication purposes because neither opinion is supported by sufficient medical rationale.

Due to deficiencies with the July 2009 and November 2009 VA opinions, the Veteran underwent an additional VA examination in September 2014.  The September 2014 VA examiner reviewed the evidence of record, examined the Veteran, and then opined that the Veteran's cervical spine disability was not caused by service or a service-connected condition.  The examiner determined that the condition was not caused by the reported in-service injury because this mechanism of injury did not lend itself to a causal relationship with the Veteran's current condition.  Further, the examiner determined that the cervical spine disability was not related to or aggravated by the Veteran's low back disability.  In support of this opinion, the examiner stated he was unaware of any reliable medical literature that supports a nexus of causality between the Veteran's current cervical spine disorder and his service-connected low back disability.  The examiner concluded that, according to the medical literature, the Veteran's cervical spine disability is the inevitable consequence of aging.

Having carefully weighed the evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  There is no medical evidence supporting the proposition that his current cervical spine disability is etiologically related to service, or that it was caused or permanently worsened by his service-connected low back disability.  As noted above, the Veteran's service treatment records are negative for any indications of a cervical spine disability during active duty, and the disorder was not diagnosed until years following his discharge.  Additionally, the Board finds the September 2014 VA medical opinion to be the most persuasive evidence of record because it was rendered following a review of the Veteran's pertinent history and is properly supported.  

The Board acknowledges that the evidence includes the March 2008 and August 2008 letters from the Veteran's private physician indicating that the Veteran's cervical spine disability is due to an in-service injury in the 1980's.  The Board highlights, however, that the private physician did not actually provide an opinion as to the etiology of the Veteran's cervical spine disability and instead merely relayed the Veteran's self-report of having sustained an injury in the 1980s.  Thus, the private physician's comment does not constitute a sufficient nexus opinion with which to establish service connection in this case.  Moreover, the physician's statement as to the onset of the Veteran's disability is further flawed in that it is vague, not based on a thorough review of all pertinent evidence of record, and is not supported by any medical rationale.  Thus, the private physician's 2008 letters are of little probative value.   

In reaching this determination, the Board has considered the Veteran's statements that his current cervical spine disability is related to an in-service injury or his service-connected low back disability.  The Veteran claims that he injured his cervical spine during service and has experienced symptomatology since that time.  However, the Board does not find his statements regarding the in-service onset of his disability to be credible.  As noted above, the service treatment records do not show that a cervical spine disability was diagnosed during active duty, there is no post-service evidence indicating the presence of the claimed disorder for decades after his discharge, and the history provided for clinical purposes when he initially sought post service treatment indicates that the cervical spine symptoms began in 2007.  Moreover, although the Veteran might sincerely believe that his claimed disability is related to his active service or to a service-connected disability, his lay opinions concerning these matters requiring medical expertise are of no probative value.

Accordingly, the claim for service connection must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable in this instance because the preponderance of the evidence is against the claim.

V.  Increased Rating for Low Back Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the General Rating Formula, a 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides for a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

The Board notes that the November 2007 rating decision on appeal continued the 10 percent rating initially assigned for the Veteran's low back disability.  In a September 2009 rating decision, the RO assigned a 20 percent rating for the disability, effective from the date of the Veteran's June 2007 claim for an increased rating, on the basis of clear and unmistakable evidence having been found in the previously assigned evaluation.  The RO also noted that the Veteran underwent lumbar spine surgery in January 2008 and assigned a temporary 100 percent rating from January 7, 2008, to May 31, 2008, to cover the time of surgical convalescence.  The RO assigned a 20 percent rating for the disability from June 1, 2008, and a 40 percent rating from July 7, 2009.  The Veteran continues to seek a higher evaluation for his disability.

In response to his claim for an increased rating, the Veteran underwent a VA spine examination in November 2007.  The Veteran reported having back pain three to four times a day, which he described as 5 out of 10 in severity.  He reportedly had no known associated flare ups, and he denied any weakness, numbness, bowel, or bladder dysfunction.  On the physical examination, the Veteran walked with a shuffling gait and pronounced limp of the left leg.  He reportedly used a cane due to an unrelated condition and denied the use of any other assistance devices.  The Veteran demonstrated thoracolumbar spine flexion from zero to 60 degrees, extension from zero to 20 degrees, right and left lateral flexion from zero to 20 degrees, and right and left lateral rotation from zero to 30 degrees.  No discomfort or difficulty was noted with range of motion testing.  The examiner stated any additional limitation due to flare ups could not be determined without resorting to mere speculation.  On the neurologic examination, the examiner noted there were no objective findings of radiculopathy or polyneuropathy.  

During a July 7, 2009, VA spine examination, the Veteran reported experiencing pain and stiffness of his lumbar spine.  He described his symptoms as severely limiting, but short of incapacitation, and he reported having difficulty sitting or standing for prolonged periods and performing household chores.  The Veteran described his back pain as a 5 in severity, which he stated increased to a 9 during flare ups.  Flare ups occurred with walking and were associated with pain in both legs.  On the physical examination, the Veteran demonstrated lumbar spine forward flexion from 10 degrees to 18 degrees on three repetitions, demonstrated no lumbar motion for the right and left lateral tilt, and had essentially no lumbar rotation either to the left or right.  The neurological examination of the lower extremities revealed hyperactive reflexes, decreased motor strength and positive straight leg raises.  Based on the examination finings, the examiner characterized the Veteran's disability level as severe.  

The Veteran underwent an additional VA spine examination in November 2010 and reported experiencing minimal improvement of his low back symptoms following his January 2008 surgery.  Along with pain, the Veteran reported having severe stiffness in his back that ranged from a 7 to 10 in severity and tingling and burning pain in his legs.  The Veteran reported having difficulty cutting his toe nails and drying his lower legs after showering due to his low back.  He denied ever having incapacitating episodes due to his low back disability or experiencing associated bladder or bowel dysfunction.  The Veteran demonstrated normal posture and walked with an antalgic gait on the physical examination.  On three repetitions, the Veteran demonstrated thoracolumbar spine forward flexion from zero degrees to 5 degrees, extension from zero degrees to 10 degrees, right and left lateral flexion from zero degrees to 15 degrees, and right and left lateral rotation from zero degrees to 20 degrees.  His range of motion was limited by difficulty and reported discomfort.  There was no additional loss of function with repetitive use or due to factors such as painful motion, fatigue, lack of endurance, weakness, atrophy, or incoordination.  The examiner stated the loss of function due to flare ups could not be determined without resorting to mere speculation.  The examiner determined there was no objective evidence radiculopathy.  The X-ray examination revealed extensive lower lumbar decompression and bony fusion procedure, similar to a July 2009 X-ray examination.  The examiner concluded that the Veteran had moderate functional limitations due to his low back disability.

A June 2012 VA back examination report includes the Veteran's report of worsening low back pain.  He reported that flare ups occurred with standing or walking.  The Veteran further described having pain and burning in both legs.  He stated he could sit for less than 30 minutes, stand for less than 10 minutes, and had difficulty tying his shoes.  He reportedly used a back brace and cane due to back and leg pain.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 45 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  All movements were with pain beginning at the end points of each range.  The Veteran's range of motion remained unchanged following repetitive use testing, with the exception of extension demonstrated to 20 degrees.  The examiner identified the functional loss and impairment due to the low back disability as less movement than normal, pain on movement, instability of station, and disturbance of locomotion.  The findings on the muscle strength, reflex, and sensory examinations of the lower extremities were normal.  The Veteran was not found to have radiculopathy for the right lower extremity, and there was no indication of any bowel or bladder impairments due to the low back disability.  The examiner determined that the Veteran did not have IVDS.    

An associated June 2012 VA peripheral nerves examination report reflects that an electromyography/nerve conduction studies for the right lower extremity were normal.  
      
An August 2014 VA back examination report reflects the Veteran's most recent report of experiencing constant back pain that inhibited his ability to "do anything."  He denied having any impediment to his ability to perform his activities of daily living due to his back, but described an inability to bend over and the need to limit his driving.  The Veteran further reported experiencing constant pain and burning in his lower extremities.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 70 degrees, extension to 30 degrees or greater, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 30 degrees or greater.  There was no objective evidence of painful motion on the initial range of motion testing or additional limitation in the Veteran's range of motion following repetitive use testing.  The Veteran's spine was not ankylosed, and there was no finding of IVDS.  The examiner identified the Veteran's functional loss and impairment due to his low back disability as less movement than normal, which the examiner attributed to deconditioning, body habitus, and aging.  The examiner determined that more definitive loss of function due to flare ups could not be determined without resorting to speculation.  The neurological examination revealed normal muscle strength and sensation in the lower extremities and hyperactive reflexes at the knees.  The examiner noted the presence of radiculopathy only for the left lower extremity.  There were no other neurological abnormalities related to the thoracolumbar spine noted.

Private treatment records dated during the period of the claim similarly document the Veteran's reports of low back pain and reflect treatment of his symptoms, to include the use of pain medication, steroid injections, and placement of a spinal cord stimulator.  

After careful review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating higher than 20 percent for the periods from June 22, 2007, to January 6, 2008, and from June 1, 2008, or higher than 40 percent beginning July 7, 2009, for his service-connected low back disability.

Prior to July 7, 2009, the Veteran's forward flexion of the lumbar spine was no worse than 60 degrees.  Thus, the evidence does not support the assignment of a higher rating prior to July 7, 2009, based on a limitation of motion.  Following his spinal surgery, the July 2009 VA examination report shows the earliest objective evidence of forward flexion of the lumbar spine limited to 30 degrees or less, and a 40 percent rating has been assigned accordingly from this time.  For a higher rating, ankylosis must be shown or incapacitating episodes of IVDS indicated during either of the identified time periods.  Again, for a rating in excess of 20 percent, incapacitating episodes must have had a total duration of at least 4 weeks, and for a rating in excess of 40 percent, at least 6 weeks.  38 C.F.R. § 4, 71a, Diagnostic Code 5243.  Here, the Veteran did not have ankylosis (favorable or unfavorable) of the entire thoracolumbar spine at any time.  He also did not have doctor prescribed bed rest due to his lumbar spine disability, and has denied having these episodes.  Given this evidence, ratings higher than 20 percent and 40 percent are not warranted for the specified time periods under the general rating formula or the formula for rating IVDS based on incapacitating episodes.

In reaching the above determination, the Board considered, along with the schedular criteria, evidence of functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  The evidence documents the Veteran's complaints of back pain that increased and interfered with some of his daily activities.  Moreover, to the extent possible, the examiners identified the extent of limitation of motion due to all pertinent disability factors.  Thus, even accounting for the limitations of his lumbar spine range of motion due to factors such as pain, the Veteran's range of motion still exceeds that which is required for disability ratings in excess of 20 percent and 40 percent, respectively.  

The Board has also considered whether separate ratings are warranted at any point during the appeal for any neurological impairment associated with the Veteran's low back disability.  In this regard, the Veteran has already been awarded a separate rating for radiculopathy of the left lower extremity as a neurological impairment associated with his low back.  Although the Veteran reports experiencing pain and tingling of the right leg, VA examiners have consistently determined, based on objective testing, that the Veteran does not have any neurological impairment in the right lower extremity.  The Veteran has denied experiencing bladder or bowel dysfunction and the objective evidence fails to show any other neurological conditions attributable to his low back disability.  Therefore, an additional separate ration for neurological impairment is not warranted.  

In reaching the above determination, the Board recognizes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA, his April 2010 testimony, and the arguments submitted by his representative.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned under any applicable diagnostic code for the disability ratings determined above.

Consideration has also been given to assigning a further staged rating; however, as explained above, at no point during the identified time periods have the criteria for higher ratings been met.  Therefore, further staged ratings are not warranted.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected low back disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for a cervical spine disability is denied.

A disability rating in excess of 20 percent prior to January 7, 2008, or from June 1, 2008, to July 6, 2009, or in excess of 40 percent from July 7, 2009, for a low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


